         Case 1:19-cv-10086-MKV Document 44 Filed 07/26/21 Page 1 of 1



                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
                                                                                DOC #:
 NY CUSTOM INTERIOR MILLWORK CORP.,                                             DATE FILED: 7/26/2021
                              Plaintiff-Counterclaim-Defendant,
                                                                       1:19-cv-10086 (MKV)
                  -against-
                                                                              ORDER
 PENNSYLVANIA LUMBERMANS MUTUAL
 INSURANCE COMPANY,

                              Defendant-Counterclaim-Plaintiff,

MARY KAY VYSKOCIL, United States District Judge:

       A Post-Discovery Conference is scheduled to occur in this case on July 29, 2021.

Pursuant to the Civil Case Management Plan and Scheduling Order entered in this case on March

18, 2021 and the Court’s Individual Practices, the parties were required to submit a joint status

letter and any pre-motion letters in anticipation of motions for summary judgment at least a week

before the conference. Nothing was filed.

       As a result, the Post-Discovery Conference scheduled for July 29, 2021, is adjourned to

August 5, 2021 at 11:30AM. The conference will be held by telephone. To join the conference,

dial 888-278-0296 and enter access code 5195844. On or before July 29, 2021, the parties must

file the joint letter required by my Individual Practices and any pre-motion letters in anticipation

of motions for summary judgment. Any pre-motion letters in opposition to the motions must be

received by August 2, 2021. The parties’ joint letter also should explain why the parties failed to

comply with the Court’s Individual Practices in connection with the adjourned conference.

Failure to comply with this order may result in sanctions.

SO ORDERED.
                                                      _________________________________
                                                      ________
                                                            ____________
                                                            __        _ ___________
                                                                                 _ __
                                                                                    ______
                                                                                        ___
Date: July 26, 2021                                         MARY
                                                            M RY K
                                                            MA      KAY
                                                                      AY VYSKOCIL
                                                                           VYS
                                                                             Y KO
                                                                             YS  K CIL
      New York, NY                                         United
                                                           Un     States
                                                                  Sta
                                                                   taates District Judge
